           Case 1:19-cv-06012-VSB Document 60 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :                          3/8/2021
SARA DEVINCENZI,                                            :
                                         Plaintiff,         :
                                                            :
                           -against-                        :       19-CV-6012 (VSB)
                                                            :
THE CITY OF NEW YORK, et al.,                               :            ORDER
                                                            :
                                         Defendants. :
                                                            :
------------------------------------------------------------X


VERNON S. BRODERICK, United States District Judge:

        Previously, I directed Defendants to produce to Plaintiff IAB, CPI, and CCRB summaries

of Defendant Rivera’s disciplinary history that contain allegations similar in nature to the

complaint that pre-date the July 8, 2016 incident by ten years. (Doc. 58.) I directed that any

summaries of Defendant Rivera’s disciplinary records that were withheld from Plaintiff should

be produced to the Court for in camera review. This Court has reviewed the withheld

disciplinary summaries.

        “Events after a disputed incident often shed light both on the intent of participants, and on

institutional or individual patterns of behavior. Depending on the precise circumstances

involved, such post-incident occurrences can be highly relevant.” Malsh v. New York City Police

Dep’t, No. 92CIV.2973(KTD)(AJP), 1995 WL 217507, at *2 (S.D.N.Y. Apr. 11, 1995) (quoting

Montalvo v. Hutchinson, 837 F. Supp. 576, 581 (S.D.N.Y. 1993)); see also Walls v. City of New

York, No. 19CIV337RPKVMS, 2020 WL 6899996, at *4 (E.D.N.Y. Nov. 24, 2020) (“Courts

have found misconduct complaints relevant where they were made or underlying allegations

occurred after the contested incident.”) (collecting cases). Defendants therefore are directed to
           Case 1:19-cv-06012-VSB Document 60 Filed 03/08/21 Page 2 of 2




produce to Plaintiff IAB, CPI, and CCRB summaries of Defendant Rivera’s disciplinary history

that contain allegations similar in nature to the complaint that post-date the July 8, 2016 incident.

         Accordingly, it is hereby:

         ORDERED that, by March 22, 2021, Defendants produce to Plaintiff summaries of

Defendant Rivera’s disciplinary records that contain allegations similar in nature to the

complaint that post-date the July 8, 2016 incident.

         SO ORDERED.


Dated:          March 8, 2021
                New York, New York
                                                      ____________________
                                                      Vernon S. Broderick
                                                      United States District Judge
